DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments dated 02/08/2021 have been acknowledged and entered for consideration. No claims have been cancelled nor any new claims added. Claims 1-14 are pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 11/06/2020.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use generic placeholders in place of “means”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitation(s) is/are: “a stitching component adapted to stitch image frame from a plurality of primary images” in claim(s) 14.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a stitching component” is denoted by reference numeral 412 (Fig. 2A) with the function of stitching image frames from a plurality of primary images (P18, L24-25) with the structure of a camera device (P19, L7-8). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-11, 13 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Urban et al. (US PGPub 2019/0313097 A1).

Regarding Claim 1 (Original), Urban et al. disclose a method for encoding, using a block-based video encoding algorithm ([0260], L4-6), a distorted image frame (Figs. 13A, 17, 19, 21) produced via at least one image sensor (Fig. 10, reference numeral 103), depicting a scene (Fig. 17), each pixel in the distorted image frame corresponding to a field of view, FOV ([0011]), in the scene (Fig. 17), the method comprising: 
determining a map of maximum pixel block sizes corresponding to the distorted image frame (Fig. 17 shows the equirectangular projection mapping of the block size as described in [0155], L1-4, wherein, in [0176], L4-8 and [0178], L4-12, it discloses mapping the maximum block size adapted to different portions of the distorted frame), wherein the map of maximum pixel block sizes is determined based on a spatial resolution distribution corresponding to a distribution of extents of the corresponding FOV per pixel in the distorted image frame ([0012], [0015], [0034], [0140], L5-12; [0157]-[0160]; In all the cited paragraphs, it discloses that the block size is determined based on pixel density at the location of the block after ERP (Equirectangular Projection) mapping, meaning the spatial resolution of the location of the block in the projected frame. It is to be noted that the pixel density is inversely proportional to the spatial resolution, because as per [0145], the pixel density is inversely proportional to the number of pixels, which is indicative of the spatial resolution), such that for a first portion of the distorted image frame having a first spatial resolution (Fig. 17 shows the first portion of the distorted frame as the portion at the horizontal top portion of the distorted frame, where the pixel density is lowest, or in other words, the spatial resolution is highest), the maximum pixel block size corresponding to the first portion is set to a first value (Fig. 17 shows the CTU 4 size to be the first size applied to the top horizontal row), and for a second portion of the distorted image frame having a second spatial resolution being lower than the first spatial resolution (Fig. 17 shows the second portion of the distorted frame as the portion just below the top horizontal row of the distorted frame, where the pixel density is higher than the top horizontal row, or at a lower spatial resolution than the top horizontal row), the maximum pixel block size corresponding to the second portion is set to a second value being lower than the first value (Fig. 17 shows the CTU 2 size to be the second size applied to the second portion, wherein CTU 2 size is lower than the CTU 4 size); and 
encoding, using the block-based video encoding algorithm, the distorted image frame, wherein the map of maximum pixel block sizes is used for defining maximum block sizes for encoding blocks of the block-based video encoding algorithm ([0235], [0237]; Figs. 24A-B, 26 show the encoding process based on applying the adaptive block size to the distorted frame).  

Regarding Claim 2 (Original), Urban et al. disclose the method according to claim 1, wherein the block-based video encoding algorithm is h.265 or AV1 ([0240]; It discloses the encoder being an HEVC standard encoder which is the same as H.265), and wherein the map of maximum pixel block sizes is used for defining maximum sizes of coding units of the block-based video encoding algorithm (Fig. 17 shows the equirectangular projection mapping of the block size as described in [0155], L1-4, wherein, in [0176], L4-8 and [0178], L4-12, it discloses mapping the maximum block size adapted to different portions of the distorted frame).  

Regarding Claim 3 (Original), Urban et al. disclose the method according to claim 1, further comprising: 
determining a map of minimum pixel block sizes corresponding to the distorted image frame, wherein the map of minimum pixel block sizes comprises areas having different minimum pixel block sizes ([0164]; It discloses a minimum block size), and wherein the map of minimum pixel block sizes is determined based on the spatial resolution distribution such that for the first portion of the distorted image frame having the first spatial resolution, the minimum pixel block size corresponding to the first portion is set to a third value being lower than the first value (Figs. 17, 19; It is to be noted that Fig. 19 is the same as Fig. 17, but in a finer granularity of block-based partitioning. The first portion (the top horizontal row) of Fig. 17 is represented by top two rows of Fig. 19, where a maximum and minimum bock sizes are represented by CTU 5 and CTU 4. Here CTU 4 is the third value (minimum value) assigned to the first portion which is smaller than the first value (maximum value) CTU 5 assigned to the first portion), and for the second portion of the distorted image frame having the second spatial resolution, the minimum pixel block size corresponding to the second portion is set to a fourth value being lower than the second value and the third value (Figs. 17, 19; Similarly the second portion (the row just below the top horizontal row) of Fig. 17 is represented by next two rows of Fig. 19, where a maximum and minimum bock sizes are represented by CTU 3 and CTU 2. Here CTU 2 is the fourth value (minimum value) assigned to the second portion which is smaller than the second value (maximum value) CTU 3 assigned to the second portion, and also smaller than the third value assigned to the first portion CTU 4); and 
wherein, in the step of encoding the distorted image frame, the map of minimum pixel block sizes is used for defining minimum block sizes for encoding blocks of the block-based video encoding algorithm ([0235], [0237]; Figs. 24A-B, 26 show the encoding process based on applying the adaptive block size to the distorted frame).  

Regarding Claim 4 (Original), Urban et al. disclose the method according to claim 3, wherein the block-based video encoding algorithm is h.265 ([0240]; It discloses the encoder being an HEVC standard encoder which is the same as H.265), and wherein the map of minimum pixel block sizes is used for defining the minimum sizes of prediction units, PU, and/or transform units, TU, of the block-based video encoding algorithm ([0276], L9-20; it discloses that the block size adaptation is based on transform units (TU)).  

Regarding Claim 5 (Original), Urban et al. disclose the method according to claim 1, wherein the distorted image frame are produced by capturing by one image sensor through a wide-angle lens ([0101]).  

Regarding Claim 6 (Original), Urban et al. disclose the method according to claim 5, wherein the wide-angle lens is a fisheye lens ([0101]).  

Regarding Claim 10 (Currently Amended), Urban et al. disclose a non-transitory computer-readable medium including instructions that, when executed by circuitry on a device, cause the circuitry to perform the method according to claim 1 ([0051]-[0052]; Figs. 38-29; [0307], [0311]).  

Regarding Claim 11 (Currently Amended), Urban et al. disclose an encoder for encoding (Fig. 26, reference numeral 400), using a block-based video encoding algorithm ([0260], L4-6), distorted image frame (Figs. 13A, 17, 19, 21) produced via at least one image sensor (Fig. 10, reference numeral 103), depicting a scene (Fig. 17), each pixel in the distorted image frame corresponding to a field of view, FOV ([0011]), of the scene (Fig. 17), the encoder being configured to: 
determine a map of maximum pixel block sizes corresponding to the distorted image frame (Fig. 17 shows the equirectangular projection mapping of the block size as described in [0155], L1-4, wherein, in [0176], L4-8 and [0178], L4-12, it discloses mapping the maximum block size adapted to different portions of the distorted frame), wherein the map of maximum pixel block sizes is determined based on a spatial resolution distribution corresponding to a distribution of extents of the corresponding FOV per pixel in the distorted image frame ([0012], [0015], [0034], [0140], L5-12; [0157]-[0160]; In all the cited paragraphs, it discloses that the block size is determined based on pixel density at the location of the block after ERP (Equirectangular Projection) mapping, meaning the spatial resolution of the location of the block in the projected frame. It is to be noted that the pixel density is inversely proportional to the spatial resolution, because as per [0145], the pixel density is inversely proportional to the number of pixels, which is indicative of the spatial resolution), such that for a first portion of the distorted image frame having a first spatial resolution (Fig. 17 shows the first portion of the distorted frame as the portion at the horizontal top portion of the distorted frame, where the pixel density is lowest, or in other words, the spatial resolution is highest), the maximum pixel block size corresponding to the first portion is set to a first value (Fig. 17 shows the CTU 4 size to be the first size applied to the top horizontal row), and for a second portion for the distorted image frame having a second spatial resolution being lower than the first spatial resolution (Fig. 17 shows the second portion of the distorted frame as the portion just below the top horizontal row of the distorted frame, where the pixel density is higher than the top horizontal row, or at a lower ), the maximum pixel block size corresponding to the second portion is set to a second value being lower than the first value (Fig. 17 shows the CTU 2 size to be the second size applied to the second portion, wherein CTU 2 size is lower than the CTU 4 size); and 
encode, using the block-based video encoding algorithm, the distorted image frame, wherein the map of maximum pixel block sizes is used by the block-based video encoding algorithm for defining maximum block sizes for encoding blocks of the block- based video encoding algorithm ([0235], [0237]; Figs. 24A-B, 26 show the encoding process based on applying the adaptive block size to the distorted frame).  

Regarding Claim 13 (Original), Urban et al. disclose the camera according to claim 12, further comprising a wide-angle lens through which images are captured by one image sensor of the camera ([0101]; It discloses a fish-eye lens which has a very large FOV or a wide angle of view).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (US PGPub 2019/0313097 A1) in view of Karafin et al. (US PGPub 2016/0309065 A1).

Regarding Claim 7 (Original), Urban et al. teach the method according to claim 1.
Although, Urban et al. teach a fish-eye camera for capturing wide-angle FOV of a scene ([0101]), but it does not explicitly teach capturing distorted image frame by an image sensor through optical dome structure.
However, Karafin et al. teach a system in the same field of endeavor (Fig. 21, 55a), where it teaches capturing distorted image frame by an image sensor through optical dome structure (Karafin et al.; [0406]-[0408]; Fig. 55e-f. See also Fig. 54g and [0387]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Urban et al’s invention of encoding/decoding a distorted image frame captured by a large FOV sensor to include Karafin et al's usage of dome structure optical elements to capture the distorted image, because in this manner, light may be relayed directly to the sensor without a separate main lens or other optical structures (Karafin et al.; [0407]).

Regarding Claim 8 (Original), Urban et al. teach the method according to claim 1.
Although, Urban et al. teach a fish-eye camera for capturing wide-angle FOV of a scene ([0101]), and using multiple cameras to capture different image frames ([0113], L13-15; [0126], L3-4), but it does not explicitly teach the image frame is produced by stitching of plurality of image frames.
However, Karafin et al. teach a system in the same field of endeavor (Fig. 21, 55a), where it teaches stitching of plurality of image frames (Karafin et al.; [0176]).
Urban et al’s invention of encoding/decoding a distorted image frame captured by a large FOV sensor to include Karafin et al's usage of image stitching of multiple frames, so that multiple image sensors may cooperate to capture an image without any optical seams (within a predetermined tolerance) between each of the discrete image sensors (Karafin et al.; [0176]).

Regarding Claim 14 (Original), Urban et al. teach the camera according to claim 12, further comprising a plurality of image sensors ([0113], L13-15; [0126], L3-4).
Although, Urban et al. teach a fish-eye camera for capturing wide-angle FOV of a scene ([0101]), and using multiple cameras to capture different image frames ([0113], L13-15; [0126], L3-4), but it does not explicitly teach the image frame is produced by stitching of plurality of image frames.
However, Karafin et al. teach a system in the same field of endeavor (Fig. 21, 55a), where it teaches stitching of plurality of image frames (Karafin et al.; [0176]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Urban et al’s invention of encoding/decoding a distorted image frame captured by a large FOV sensor to include Karafin et al's usage of image stitching of multiple frames, so that multiple image sensors may cooperate to capture an image without any optical seams (within a predetermined tolerance) between each of the discrete image sensors (Karafin et al.; [0176]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (US PGPub 2019/0313097 A1) in view of Edpalm et al. (US PGPub 2016/0140421 A1).

Regarding Claim 12 (Original), Urban et al. teach an encoder as in claim 11.
But it does not explicitly teach that the camera comprises the encoder.
However, Edpalm et al. teach a system in the same field of endeavor (Abstract, Fig. 5), where it teaches a camera comprising the encoder (Edpalm et al.; [0049], L27-30; Fig. 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Urban et al’s invention of encoding/decoding a distorted image frame captured by a large FOV sensor to include Edpalm et al's usage of a camera having the embedded encoder, because with an embedded encoder inside the camera it can control the encoding such that  the output bit rate from the cameras is always below the bit rate limit and in this way it may be ensured that the available bandwidth is sufficient (Edpalm et al.; [0004], L17-20).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 recites that the first area formed off of the mapped first portion based on the maximum pixel size and the second area formed off of the mapped second portion based on the maximum pixel size together form an elliptical pattern radially extending from a reference position of the maximum pixel size, wherein the radial distance between the reference point and the first area is smaller than the radial distance between the reference point and the Urban et al. teach two portions of the distorted frame having been encoded with mapping of maximum and minimum pixel sizes, but it fails to teach the limitation of the formation of an elliptical pattern between the two areas formed off of the two portions and also the radial distance of one being smaller than the other. Therefore, claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 02/08/2021 have been fully considered but they are not persuasive. 

The Applicant’s amendments to Abstract has overcome the objection and therefore withdrawn.

The Applicant’s amendments to claim 11 have partially addressed the 112(f) claim interpretation and fully addressed the 112(b) indefiniteness rejection. However, it did not address the generic placeholder term in claim 14. Therefore, the 112(f) claim interpretation of claim 14 is maintained and the 112(b) indefiniteness rejection is withdrawn.

The Applicant’s amendments to claim 10 have addressed the 101 rejection and therefore withdrawn.

In the Office Action, the applicability of Urban relies on the erroneous assertion that pixel density is inversely proportional to spatial resolution. Citing to ¶[0145], the Office Action asserted that “the pixel density is inversely proportional to the spatial resolution, because as per ¶[0145], the pixel density is inversely proportional to the number of pixels, which is indicative of the spatial resolution.” Office Action at 10. This assertion fails to consider the full sentence relied on in ¶[0145] and consequently misinterprets its meaning. The full sentence in ¶[0145] of Urban says the following: the density' of pixels at a given location (x,y) on the 2D picture is defined as inversely proportional to the number of pixels of the 2D picture (assuming a uniform pixel grid) that are filed [sic] by a given pixel of the sphere S that is projected onto that particular location (x,y). As is evident from the full quote, the Office Action’s assertion completely ignores the modifying clause following “the number of pixels of the 2D picture.” That modifying clause makes clear that the number of pixels of the 2D picture is in relation to the number of pixels that are filled by a given pixel of the sphere S that is projected on the given location on the 2D picture. Accordingly, it is not the number of pixels of the 2D picture that is inversely proportional to the density of pixel at a given location on the 2D picture but rather the number of pixels filled by a given pixel of the sphere S that is projected on the given location on the 2D picture. More important, the number of pixels filled by a given pixel of the sphere S that is projected on the given location on the 2D picture is not indicative of nor corresponds to spatial resolution. Spatial resolution is generally understood as a term that refers to the number of pixels utilized in construction of a digital image such that images having higher spatial resolution are composed with a greater number of pixels than those of lower spatial resolution. Pixel density is typically measured in pixels per inch (ppi) or pixels per centimetre (ppcm) and are measurements relating to an electronic image device, such as a computer monitor or TV display, or an image digitizing device, such as a camera or image scanner. Pixel ”.
The Examiner cannot concur with the Applicant’s argument and respectfully disagrees. The Applicant primarily argues that Urban et al. fail to teach the setting of pixel sizes based on spatial resolutions, because the Examiner has misinterpreted the relationship of the pixel density being inversely proportional to the spatial resolution as disclosed by Urban et al. in [0145]. Later the Applicant argues in P12 that the citation of Fig. 17 of Urban et al. in the office action is therefore wrong because of this misinterpretation. However, the Examiner disagrees. The Examiner noted that in [0146], which is the follow up of [0145], it states “the pixel density function is defined as a 2D density function Density2D(x,y) represented as a vector composed of both horizontal and vertical pixel density functions (Density2Dh(x,y) and Density2Dv(x,y) respectively). In that case, for a given pixel located in (x,y) (i.e. a given location (x,y)) in the 2D picture pixel grid, the horizontal pixel density function is defined as the width (i.e. the size along the horizontal axis X) of one pixel in the 2D picture pixel grid divided by the width of all the pixels in the same row of the 2D picture pixel grid that are effectively filed with the original pixel on the sphere S projected onto that particular pixel located in (x,y) in the 2D picture pixel grid.  The same holds for the vertical pixel density function when considering the height (i.e. the size along the vertical axis y) of one pixel in the 2D picture pixel grid divided by the height of all the pixels in the same column of the 2D picture pixel grid that are effectively filed with the original pixel on the sphere S projected onto that particular pixel located in (x,y) in the 2D picture pixel grid”, which is a clear indication that decreasing pixel density is same as decreasing pixel width/height or cramming more pixels within same horizontal row or vertical column which represents increased spatial resolution. Therefore, the Examiner believes Urban et al. teaches the notion that the pixel density is inversely proportional to the spatial resolution and therefore anticipates each and every limitations of independent claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND DEVICE FOR ENCODING A SUB-APERTURE IMAGE OF A SET OF SUB-APERTURE IMAGES OBTAINED FROM A PLENOPTIC IMAGE” – Le Floch, US PGPub 2015/0319456 A1.
2. “METHOD AND SYSTEM FOR DEFINING A VIRTUAL REALITY RESOLUTION DISTRIBUTION” – Dunn et al., US PGPub 2017/0316549 A1.
3. “INDEPENDENT MULTI-RESOLUTION CODING” – Gupte et al., US PGPub 2017/0251204 A1.
4. "Multi-View Coding for Image-Based Rendering Using 3-D Scene Geometry" - Marcus Magnor, Prashant Ramanathan, Bernd Girod; IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 13, NO. 11, NOVEMBER 2003.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mainul Hasan/
Primary Examiner, Art Unit 2485